Title: To James Madison from James Monroe, 6 May 1815
From: Monroe, James
To: Madison, James


                    
                        
                            
                                Dear sir
                            
                            Washington May 6. 1815.
                        
                        Mr Baker inform’d me in the interview which I lately had with him, that the British commanders would deliver up the posts with the exception of Michilamackinac without delay, & that as soon as barracks could be rebuilt for the troops to be removd thence to St Joseph’s, at the latter place, Michilk. would also be restord. He has written me to this effect. I have answerd his note & pressd an early, & indeed immediate surrender of that post also, & asked whether mobile had been surrenderd. I will send you to morrow his reply if recd., with copies of the preceding papers.
                        I made a slight alteration in the letter to Onis, in the paragh towards the

end relating to his having not producd a lettre of credence from Ferdd. In the copy you have, it is stated that the appointment of the central junta, was no proof of the approbation of Ferdd. I have alterd it, by stating that that appointment, was not a sufficient authority for this govt to act on, thereby sustaining more explicitly & distinctly, the ground taken in the other parts of the letter.
                        Mr Purviance arrivd yesterday, in better health than I had expected. He was in Paris when the Emperor enterd. The army he says is enthusiastically with him, & the nation rather with him, than with the Bourbons, who had given general disgust to the army, & to some classes of the people. Mr Purviance had hoped to obtain a Secryship to one of the legations abroad, & I had contributed to inspire it before he went abroad. I have told him it could not be conferrd on him. I have offerd him the vacant clerkship in the dept of State, lately held by T. Brent, which he will probably accept. He will undoubtedly add credit as well as information, to the dept., if he enters it.
                        Mr Purviance says that Mr Erving complaind in unqualified terms, of the appointm⟨t⟩ of T. Brent to the secrysp. to the legation at madrid as interfering with his rights.
                        Col: Aspinwall will accept the consulsp. at London.
                        The papers say that Castine is evacuated, & others state, that the movment in France has inducd orders for the recall of many regts. in Canada. It will I suspect relieve us from all questions of that kind. With affecte regard
                        
                            
                                Jas Monroe
                            
                        
                    
                    
                        My family getting better, I intend to leave this for Richmond, abt. Thursday next. Your suggestion of a visit by the other members of the Cabinet to be extended to monticello, would be very gratifying to them, tho’ some denunciations would probably follow it, as a measure taken in consequence of late events in France.
                        Should you address any thing to me not to be seen by others, which may arrive possibly, after I leave this separate it from the other papers, marking the envelope private.
                        Baker asked me if the order suspending the discharge of the army had reference to events in Europe? I told him we looked too little at European occurrences; that we thought of our constituents, more than of the European powers. That in truth, the army could not have been disbanded on the first of May, it not hav[i]ng been paid, & the report for reducing it being sent to you only at that time.
                        Col: ownes of Kentuckey with several others have remonstrated against the principle on which the reduction is made. He is a respectable patriotic officer, as is Major Taylor. I have endeavourd to tranquilize. Their paper is sent on to you.
                        
                        Major marsteller, who merits much, says that a naval officer is necessary at Alexa., & solicits the appointment.
                    
                